Exhibit 10.70
October 15, 2008
Mariner Partners, Inc.
500 Mamaroneck Avenue
4th Floor
Harrison, New York 10528
Re: 409A Correction for Amended and Restated Voting Agreement
Gentlemen:
Reference is made to (a) the Amended and Restated Voting Agreement dated as of
October 12, 2005, a copy of which is attached hereto as Exhibit A (the “Amended
and Restated Voting Agreement), and (b) the Amended and Restated Voting
Agreement dated as of October 15, 2008, a copy of which is attached hereto as
Exhibit B (the “2008 Voting Agreement).
Whereas, the undersigned recognize that the Amended and Restated Voting
Agreement and the 2008 Amended and Restated Voting Agreement are identical
except for their different grant dates for the stock options granted therein,
and
Whereas, the undersigned mutually agree that, in order to better establish an
exemption from Code Section 409A, it is desirable to execute the 2008 Amended
and Restated Voting Agreement as a replacement for the stock option granted
pursuant to the Amended and Restated Voting Agreement.
In consideration of the foregoing (which the parties acknowledge to be due and
adequate consideration for the terms of this letter agreement), the undersigned
hereby agree that, effective immediately upon the execution of this letter
agreement by you and the Participating Shareholders (i) the 2008 Amended and
Restated Voting Agreement shall become effective and the option contained
therein shall become exercisable by you in accordance with its terms, and
(ii) the Amended and Restated Voting Agreement will terminate and become null
and void, and your right to exercise the option contained therein, whether
vested or unvested, shall immediately, irrevocably, and permanently terminate.
This letter agreement may be signed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
[Signature page follows]

 

 



--------------------------------------------------------------------------------



 



                  Date: October 15, 2008   PARTICIPATING SHAREHOLDERS    
 
                ACKNOLWEDGED AND AGREED:   /s/ Mark W. Blackman                
          Mark W. Blackman             80 Deepwood Road     MARINER PARTNERS,
INC.   Darien, CT 06820    
 
                        LIONSHEAD INVESTMENTS LLC    
 
               
By:
  /s/ William J. Michaelcheck            
 
 
 
           
 
               
 
      By:   /s/ John N. Blackman, Jr.    
 
               
 
          John N. Blackman, Jr.    
 
               
 
      By:   /s/ Kathleen Blackman    
 
               
 
          Kathleen Blackman    
 
                        /s/ Robert G. Simses                           Robert G.
Simses             (as trustee of the Louise Blackman Trusts)    

 

 